DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04 November 2021 has been entered.

Response to Amendment
The amendment filed on 04 November 2021 has been entered, leaving claims 1-3, 5, 10, 11, 13, and 20-22 pending.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction between Species B1-B3 as set forth in the Office action mailed on 23 December 2015 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert H. Walat on 06 December 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A method comprising:
	extruding a first stream and a second stream to form an annular extrudate, wherein the first stream comprises a  single-phase solution of a first polymeric material comprising non-crosslinked polyether-block-amide and a blowing agent and the second stream comprises a second polymeric material,[, and wherein the first stream nucleates into said foam layer upon exiting an extrusion die inner passageway having an outward taper converging in a downstream direction approaching the die outlet;
	blowing to expand the annular extrudate;
 of the expanded extrudate; and
	collecting the separated foam layer, wherein the foam layer, after being collected, has a smooth surface and a plurality of cells[ having an average aspect ratio of[ and an average maximum dimension of less than 200 microns, and wherein the collected foam layer comprises non-crosslinked polyether-block-amide and has a substantially closed cell structure.

2.	(Currently Amended)  The method of claim 1, wherein said extruding further comprises co-extruding the first stream along with the second stream through[ the die to form the extrudate.

3.	(Previously Presented)  The method of claim 2, further comprising co-extruding a third stream along with the first stream and the second stream, the third stream comprising a third polymeric material, and the extrudate further comprising a second skin layer comprising the third polymeric material.

4.	(Previously Canceled) 

5.	(Currently Amended)  The method of claim 1, wherein the average maximum dimension of the cells is less than[ 150 microns.

6-9.	(Previously Canceled)

10.	(Previously Presented)  The method of claim 1, wherein the blowing agent is a physical blowing agent and the physical blowing agent is present in an amount less than about 2.5 % by weight of the first stream.  

11.	(Currently Amended)  The method of claim 1, further comprising forming[ the single-phase solution[ in the extruder.

12.	(Previously Canceled)
 1,[ the die outlet[ a centerline of the die.  

14-19.	(Previously Canceled)

20.	(Currently Amended)  The method of claim 1, wherein the extrudate[

21.	(Currently Amended)  The method of claim[ 1, wherein separating the foam layer from the skin layer occurs in the same processing line as the co-extrusion step.

22.	(Currently Amended)  The method of claim 1, further comprising storing the extrudate including the[

23-69.	(Previously Canceled)

70.	(New) The method of claim 1, wherein the inner passageway of the extrusion die has a die gap converging to a dimension of less than or equal to 0.050 inch.

71.	(New) The method of claim 1, wherein the inner passageway of the extrusion die has a die gap converging to a dimension of from at least 0.001 inch to less than or equal to 0.005 inch.

72.	(New) The method of claim 1, wherein the foam layer has a density of between 0.3 g/cm3 and 0.9 g/cm3.

73.	(New) The method of claim 1, wherein the foam layer has a thickness variation of +/-8%.

74.	(New) The method of claim 1, wherein the smooth foam layer surface is glossy.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it was generally known at the time of the invention to perform coextrusion of multiple polymer layers followed by removal of one or more skin layers from a multi-layer extrudate, including where at least one foamed layer and at least one non-foamed skin layer is provided, while control of process parameters to provide for either an open or closed foamed structure is generally known, and while producing a multi-layer film by coextrusion followed by film blowing and then slitting is generally known, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby steps of extruding, blowing, separating, and collecting are performed in the manner claimed, with the claimed first and second stream forming the claimed annular extrudate, the first stream comprising the claimed single-phase solution of the claimed materials, with an extrudate being formed as claimed with the first stream nucleating upon exit from the claimed extrusion die inner passageway configured as claimed, with the separating taking place of the claimed expanded extrudate, and with the collected foam layer having the claimed smooth surface and plurality of cells having the claimed average aspect ratio and average maximum dimension and comprising the claimed material and substantially closed cell structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742